      Case 2:19-cv-00082-TOR        ECF No. 23    filed 10/09/20   PageID.214 Page 1 of 2




 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
 6

 7    RED LION HOTELS
      FRANCHISING, INC., a Washington                 NO: 2:19-CV-0082-TOR
 8    corporation,
                                                      ORDER OF DISMISSAL
 9                                Plaintiff,          WITHOUT PREJUDICE

10            v.

11    REMO POLSELLI, an individual,

12                                Defendant.

13

14            BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss without

15   Prejudice (ECF No. 22). The stipulation is filed pursuant to Federal Rule of Civil

16   Procedure 41(a)(1)(A)(ii) and provides for the dismissal without prejudice of this

17   action and all claims herein by any party and without attorneys’ fees or costs to any

18   party.

19            According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing

20   a stipulation signed by all parties who have appeared.



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
      Case 2:19-cv-00082-TOR      ECF No. 23    filed 10/09/20   PageID.215 Page 2 of 2




 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2      1. Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action and

 3         all claims herein by all parties are DISMISSED without prejudice and

 4         without an award of attorneys’ fees or costs to any party.

 5      2. All deadlines, hearings and trial are VACATED.

 6         The District Court Executive is directed to enter this Order and Judgment

 7   accordingly, furnish copies to counsel, and CLOSE the file.

 8         DATED October 9, 2020.

 9

10                                  THOMAS O. RICE
                                 United States District Judge
11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
